Case 1:19-mc-00145-TSC Document 176 Filed 07/31/20 Page 1 of 1
       Case 1:19-mc-00145-TSC Document 176-1 Filed 07/31/20 Page 1 of 1

                 �nitrh �tatrs Qiourt of J\pprals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5210                                                   September Term, 2019
                                                                        1 : 19-mc-00145-TSC
                                                          Filed On: July 31, 2020
In re: In the Matter of the Federal Bureau of
Prisons' Execution Protocol Cases,


James H. Roane, Jr., et al.,

              Appellees

Wesley Ira Purkey and Keith Nelson,

              Appellants

Bruce Webster, et al.,

              Appellees

Dustin Lee Hanken,

              Appellant

       V.


William P. Barr, Attorney General, et al.,

              Appellees
                                           ORDER

       Upon consideration of the unopposed motion of cross-appellant Keith Nelson for
voluntary dismissal of this appeal, it is

       ORDERED that the motion be granted and this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Laura Chipley
                                                            Deputy Clerk
